Citation Nr: 0120182	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  94-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for 
chloracne as a result of Agent Orange 
exposure.

2.  Entitlement to service connection for 
multiple sclerosis as a result of Agent Orange 
exposure.

3.  Entitlement to service connection for 
seizure disorder as a result of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1970.  He filed a claim for service connection for 
residuals of Agent Orange exposure in April 1984.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied that claim in September 1984, but granted service 
connection for contact dermatitis.  

In September 1993, the veteran filed claims for service 
connection for chloracne and multiple sclerosis due to Agent 
Orange exposure.  The RO denied those claims in May 1994, and 
the veteran appealed the decisions and had a hearing on the 
matters in April 1995.  In August 1995, the veteran claimed 
service connection for a seizure disorder.  In October 1995, 
the RO denied the claim, and the veteran appealed that 
decision.  


REMAND

During the course of the appeals, legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded " claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("VCAA) 38 U.S.C.A. § 5107A (West 
Supp. 2001).  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has not fully developed the 
veteran's claims pursuant to the VCAA.

Under the circumstances, the Board has determined that it 
cannot issue a decision on the veteran's claims without 
prejudicing his right to due process of law.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board therefore concludes 
that due process and duty to assist considerations mandate 
that the RO must consider the veteran's claim in light of the 
recent legislative changes contained in the Veterans Claims 
Assistance Act in the first instance.

Under the VCAA, VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The law mandates that VA provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  An examination is to be treated as necessary when the 
evidence of record, taking into consideration all information 
and lay or medical evidence, including statements of the 
claimant, contains competent evidence that the claimant has a 
current disability or persistent symptoms of a disability, 
and indicates that the disability may be associated with the 
veteran's service, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5107A (West Supp. 2001).

The veteran asserts that he has chloracne on the back of his 
head and on his neck, arms, and chest and that the problem 
had its onset in service.  Service medical records reveal 
treatment for skin problems on several occasions.  Post-
service medical records show treatment for skin problems 
also.  The veteran has not been provided a VA examination to 
ascertain whether he has chloracne, and if so, whether it is 
related to service. 

Furthermore, there is no medical opinion of record indicating 
whether the veteran's multiple sclerosis and/or seizure 
disorder are related to any incident of service origin.  The 
veteran asserts that he has multiple sclerosis and/or a 
seizure disorder which had its onset in service, as reflected 
by eye problems he had in service.  Service medical records 
reflect treatment for eye problems in January 1968, suspected 
to be conjunctivitis and corneal scarring from a foreign body 
which was not found at the time.  Multiple sclerosis was 
suspected in September 1985 and it and a seizure disorder 
were later diagnosed.

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  A VA dermatology examination should 
be conducted.  The dermatologist should 
review the veteran's claims folder and 
examine the veteran's skin and render an 
opinion with reasons as to whether he has 
chloracne and when it had its onset.  The 
claims folder should be made available to 
the dermatologist prior to the 
examination.  

2.  A VA neurology examination should be 
conducted.  The neurologist should review 
the veteran's claims folder, examine the 
veteran, render opinions with reasons as 
to whether he has multiple sclerosis 
and/or a seizure disorder, and render 
opinions with reasons as to when they had 
their onset.  The claims folder should be 
made available to the neurologist prior 
to the examination.

3.  Thereafter, the RO should 
readjudicate the claims.  The RO must 
review the claims folder and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  

4.  The veteran is informed that he 
remains under a duty to submit evidence 
in support of the claims, and that he has 
a duty to report for VA examinations, and 
that if he fails to cooperate, his claims 
might be denied, including per 38 C.F.R. 
§ 3.655 (2000).  If the veteran has or 
can obtain evidence that establishes that 
he has the disabilities at issue and that 
they are related to service, that 
evidence must be submitted by him to the 
RO.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and afford the veteran a reasonable 
period of time for a response.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  The veteran is 
free to submit additional evidence in support of his claims.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



